Case: 16-16492     Date Filed: 04/24/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16492
                       ________________________

                D.C. Docket No. 8:14-cv-01732-VMC-TBM



NORIS BABB,

                                                          Plaintiff - Appellant,


                                  versus


SECRETARY, DEPARTMENT OF VETERANS AFFAIRS,

                                                         Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 24, 2020)

 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
                 Case: 16-16492        Date Filed: 04/24/2020       Page: 2 of 2



Before ED CARNES, Chief Judge, NEWSOM and SILER,* Circuit Judges.

PER CURIAM:

       Dr. Noris Babb appeals the district court’s grant of summary judgment on

each of her claims in this case, which she raises under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in

Employment Act of 1967, 29 U.S.C. § 621 et seq.

       Consistent with—and for the reasons stated in—our previous opinion, see

Babb v. Sec’y, Dep’t of Veterans Affairs, 743 F. App’x 280 (11th Cir. 2018), we

affirm the district court’s grant of summary judgment on Babb’s Title VII

retaliation claim and hostile-work-environment claim, and we reverse and remand

the district court’s grant of summary judgment on Babb’s Title VII gender-

discrimination claim. In light of the Supreme Court’s recent ruling in this case,

however, see Babb v. Wilkie, 589 U.S. ___ (2020), we now reverse the district

court’s grant of summary judgment on Babb’s ADEA age-discrimination claim

and remand for consideration consistent with the Supreme Court’s opinion.

       AFFIRMED in part; REVERSED and REMANDED in part.




*
 Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                                 2